Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed February 1, 2022, claims 1-11 are cancelled, claims 12-15 are newly added, and claims 12-15 are currently pending for examination.   

Response to Arguments
Regarding claim objections applicant’s arguments, see page 5, filed February 1, 2022, with respect to claims 1 and 7 have been fully considered and are persuasive.  The claim objections of claims 1 and 7 have been withdrawn. 
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see pages 6-9, filed February 1, 2022, with respect to now cancelled claim 1-11 have been fully considered and are persuasive.  The claim rejection of cancelled claims 1-11 have been withdrawn. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Regarding new claim 12, the applicant first argued that, see page 7 paragraph 2, “ … The Examiner correctly recognizes that Yao fails to teach the limitation of now- canceled claim 2: "a timing that passes a given time more from one of the timings." Office Action, pages 4-5. Thus, it logically follows that Yao also fails to teach "a given time passes from a reception of the RRC reconfiguration message," as required by the above-referenced limitations. Therefore, Yao necessarily cannot disclose or suggest, at least, the above-referenced limitations of new independent claim 12. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.  Seems that applicant is arguing the limitation that was preciously claimed in alternate form, “or a timing that passes a given time more from one of the timings”, now cancelled 

	Regarding new claim 12, Yao teaches a processor (see Fig.3, executing module 330 / a processor) that controls to perform a switching of Uplink-Downlink (UL-DL) configuration at a timing of a first DL symbol of UL-DL configuration indicated by update information of UL-DL configuration included in the RRC reconfiguration message after a given time passes from a reception of the RRC reconfiguration message (see para. 0085, 0099-0117, step S204, after receiving the TDD reconfiguration information, the UE immediately determines a time period {a time} of using the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information {update information of the UL-DL configuration}, and uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information within the time period {a time}; and, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0119-0121, from the time point of receiving the TDD reconfiguration information to the time point of receiving the new TDD reconfiguration information {a given time passes}, that is, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0157-0170).



Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al (US Pub. No.:2015/0208382).

As per claim 12,Yao disclose A terminal (see Fig.2, Fig.3, UE / a terminal)comprising: 
a receiver (see Fig.2, Fig.3, a receiving module 310 / a receiver) that receives a Radio Resource Control (RRC) reconfiguration message (see Fig.2, para. 0100-0105, step S202, the UE receives the TDD reconfiguration information sent by the network side and the network using a radio resource control (RRC) reconfiguration message to carry the TDD reconfiguration information); and 
a processor (see Fig.3, executing module 330 / a processor) that controls to perform a switching of Uplink-Downlink (UL-DL) configuration at a timing of a first DL symbol of UL-DL configuration indicated by update information of UL-DL configuration included in the RRC reconfiguration message after a given time passes from a reception of the RRC reconfiguration message (see para. 0085, 0099-0117, step S204, after receiving the TDD reconfiguration information, the UE immediately determines a time period {a time} of using the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information {update information of the UL-DL configuration}, and uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information within the time period {a time}; and, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0119-0121, from the time point of receiving the TDD reconfiguration information to the time point of receiving the new TDD reconfiguration information {a given time passes}, that is, after receiving the TDD 

As per claim 14, claim 14 is rejected the same way as claim 12.

Yao disclose A system comprising a terminal (see Fig.2, Fig.3, Fig.9-10, UE / a terminal) and a base station (see Fig.9-10, eNB), wherein the terminal comprises: 
a receiver  (see Fig.2, Fig.3, a receiving module 310 / a receiver) that receives a Radio Resource Control (RRC) reconfiguration message (see Fig.2, para. 0100-0105, step S202, the UE receives the TDD reconfiguration information sent by the network side and the network using a radio resource control (RRC) reconfiguration message to carry the TDD reconfiguration information, see also Fig.9, step S902, Fig.10, para. 0186-0190, para. 0191-0200); and
a processor (see Fig.3, executing module 330 / a processor) that controls to perform a switching of Uplink-Downlink (UL-DL) configuration at a timing of a first DL symbol of UL-DL configuration indicated by update information of UL-DL configuration included in the RRC reconfiguration message after a given time passes from a reception of the RRC reconfiguration message (see para. 0085, 0099-0117, step S204, after receiving the TDD reconfiguration information {via a higher layer signaling}, the UE immediately determines a time period {a time} of using the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information {update information of the UL-DL configuration}, and uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information within the time period {a time}; and, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0119-0121, from the time point of receiving the TDD reconfiguration information to the time point of receiving the new TDD reconfiguration information {a given time passes}, that is, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0157-0170), and 
the base station (see Fig.5-6, Fig.9-10, eNB) comprises: 
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US Pub. No.:2015/0208382), and further in view of Hwang (US Pub. No.:2016/0044610).

As per claim 13, Yao disclose the user terminal according to claim 1.

Yao however does not explicitly disclose wherein the given time is a processing delay of 10 ms.

Hwang however disclose wherein a given time is a processing delay of 10 ms (see Fig.3, para. 0046, TDD configuration switch is 10 ms  / a processing delay of 10 ms).



XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claim(s) 12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US Pub. No.:2017/0013605).

As per claim 12, Li disclose A terminal (see Fig.6 UE 650/ a terminal)comprising: 
a receiver (see Fig.6, Fig.9, receiver 654RX / a receiver) that receives a Radio Resource Control (RRC) reconfiguration message (see Fig.9, para. 0063, a method of dynamically signaling a change in LTE-TDD configurations); and 
a processor (see Fig.6, Fig.9, controller/processor 659) that controls to perform a switching of Uplink-Downlink (UL-DL) configuration at a timing of a first DL symbol of UL-DL configuration indicated by update information of UL-DL configuration included in the RRC reconfiguration message after a given time passes from a reception of the RRC reconfiguration message (see para. 0063, Because UL-DL subframe configuration 0 has 2 subframes (e.g., subframes 0, 5) allocated for downlink communication, the base station 902 may determine that the current UL-DL subframe configuration does not support the anticipated downlink traffic. To adapt to the heavier downlink traffic, the base station 902 may reconfigure/change the UL-DL configuration and select UL-DL configuration 1, for example. In UL-DL configuration 1, subframes 4, 9 have been converted from uplink to downlink use. Upon changing the UL-

As per claim 14, claim 14 is rejected the same way as claim 12.
As per claim 15, claim 15 is rejected the same way as claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizusawa (US Pub. No.: 2016/0113037) – see Fig.12, para. 0157-0163, “Referring to FIG. 12, for example, the TDD configuration 0 is set up to the radio frame #5. Then, the new TDD configuration 1 is set at a time (the reconfiguration point) between the radio frame #5 and the radio frame #6. However, the SIB1 including the information of the TDD configuration is updated at time intervals of the order of several hundred millisecond (ms), and therefore the previously set TDD configuration (i.e., the TDD configuration 0) can be announced within a period at or after the reconfiguration point. Further, timing for acquiring the announced SIB1 information is different, depending on the UE. Thereby, when the newly set TDD configuration is acquired from the SIB1, the delay from the reconfiguration point to the time at which the UE acquires the newly set TDD configuration is a delay of the order of several hundred millisecond”.
Cho (US Pub. No.:2018/0020431) – see Fig.3, para. 0082-0088, “The number of OFDM symbols included within one slot may be different depending on the configuration of a cyclic 
Zhou (US Pub. No.:2019/0207662) – see para. 0338, “Wireless devices may perform uplink beam sweeps to access a cell. For a single beam, a base station may configure time-repetition transmission within one SS block. This time-repetition may comprise, for example, one or more of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), or a physical broadcast channel (PBCH). These signals may be in a wide beam. In a multi-beam example, a base station may configure one or more of these signals and physical channels, such as in an SS block, in multiple beams. A wireless device identify, from an SS block, an OFDM symbol index, a slot index in a radio frame, and a radio frame number from an SS block.”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469